REVISED AUGUST 22, 2002

                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                      _______________________

                           No. 01-30771
                     _______________________


                     UNITED STATES OF AMERICA
                                                Plaintiff-Appellee,

                              versus

                           CECIL BROWN,
                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
   for the Eastern District of Louisiana, New Orleans Division

_________________________________________________________________
                          July 15, 2002



Before KING, Chief Judge, JONES and DENNIS, Circuit Judges.

EDITH H. JONES, Circuit Judge:

          Cecil Brown was convicted of extorting money for himself

and former Governor Edwin Edwards from businesses seeking to obtain

state contracts and licenses in Louisiana.   Brown argues on appeal

that (1) he was entitled to an evidentiary hearing on his motion to

suppress evidence obtained through electronic surveillance because

the Government used a false or misleading affidavit to procure the

initial wiretap order; and (2) the superseding indictment should

have been dismissed because the Government, in violation of the

Fifth Amendment’s Due Process Clause, engaged in a vindictive
prosecution. Having reviewed the record, we hold that the district

court did not err in denying Brown’s motion to suppress evidence or

his motion to dismiss the indictment.              The judgment of conviction

is AFFIRMED.

                                 I.     INTRODUCTION

              The jury found that, from 1992 to 1997, Cecil Brown acted

as a “front man” for Governor Edwin Edwards in a scheme to extort

money from companies that needed to obtain state approval to

conduct business in Louisiana.             Brown would meet with businessmen

and   offer    to   use   his    influence      with   the   governor     to     obtain

favorable treatment for their business ventures.                     The illegal

payoffs, which Brown and Edwards would split, typically were

disguised as consulting fees paid to Brown’s company, Louisiana

Consultants.

              The indictment focused on four commercial ventures: the

Coushatta Indian Tribe’s request to operate a casino, a bid on a

municipal waste contract, an unsuccessful attempt to bring a

professional basketball team to New Orleans, and a plan for a

privately funded and operated juvenile detention facility in Jena,

Louisiana.      The Jena prison project involved a Texas company,

Viewpoint      Development      Corporation,       whose     president     was    Fred

Hofheinz,     the   former      mayor    of    Houston,    Texas.1       Viewpoint’s

principal negotiator with Louisiana officials was Patrick Graham,

      1
            Hofheinz pled guilty in November 2000 to misprision of extortion and
was a witness for the Government at Cecil Brown’s trial.

                                           2
who began cooperating with the FBI after he was indicted on

unrelated criminal charges in early 1996.

            The   jury   convicted   Cecil         Brown   on   seven   counts     of

extortion, wire fraud, and interstate travel fraud, in violation of

18 U.S.C. §§ 1962, 1951, 1343, and 2314.                   Brown was acquitted,

though, on one count of racketeering and one count of interstate

travel fraud.     He was sentenced to 51 months’ imprisonment, to be

served consecutively to the 66-month sentence imposed in a related

extortion case involving riverboat casino licenses.                     See United

States v. Edwin Edwards, et al., No. CR-98-165-B-M2 (M.D. La.).

            Cecil Brown raises two issues on appeal.                  First, Brown

contends that     the    Government’s       case    against     him   rests   on   an

unlawfully obtained wiretap application.                   He contends that the

Assistant United States Attorney who requested the initial wiretap

order misled the district court as to (1) the trustworthiness of

Patrick Graham, the Government’s cooperating witness, and (2) the

content of consensually-taped conversations between Graham and

Brown.   Brown thus asserts that the evidence obtained via the

wiretap should have been suppressed and, at a minimum, he was

entitled to an evidentiary hearing on his motion to suppress

evidence.

            Second, Brown contends that the Government vindictively

added the racketeering count and additional allegations of illegal

conduct after the district court granted Brown’s motion to dismiss

the original indictment because of a Speedy Trial Act violation.

                                        3
Brown argues that the Government’s decision to increase the number

and   severity   of   charges    denied     him     due    process    of    law    and,

consequently, that the superseding indictment should have been

dismissed.

           The   district     court    considered         Brown’s    arguments      and

denied his motions to suppress the evidence obtained from the

wiretap and to dismiss the superseding indictment.                         Finding no

error, we affirm the judgment.

                         II.     THE WIRETAP ORDER

                        A.     The Franks Standard

           Cecil Brown contends that the FBI agent’s affidavit

supporting the Government’s application for a wiretap order was

insufficient to establish probable cause.                 According to Brown, the

affidavit contained “a series of misrepresentations and material

omissions”   designed    to     give   a    false    impression       of    both    the

reliability of the Government’s confidential informant and the

quantum of evidence the Government already had gathered.                          Brown

argues that the district court erred in denying his request for an

evidentiary hearing pursuant to Franks v. Delaware, 438 U.S. 154,

98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978), and also in failing to

suppress the evidence gathered through electronic surveillance.

           With respect to Franks hearings, we have held that a

defendant is entitled to an evidentiary hearing on a motion to

suppress evidence if he shows that (1) allegations in a supporting



                                        4
affidavit were deliberate falsehoods or made with a reckless

disregard for the truth, and (2) the remaining portion of the

affidavit is not sufficient to support a finding of probable cause.

United   States   v.   Dickey,   102 F.3d 157,   161-62   (5th   Cir.

1996)(citing Franks, 438 U.S. at 171, 98 S.Ct. at 2684); see also

United States v. Guerra-Marez, 928 F.2d 665, 671 (5th Cir. 1991).

The second prong of the test, however, is often determinative:

“Even if the defendant makes a showing of deliberate falsity or

reckless disregard for the truth by law enforcement officers, he is

not entitled to a hearing if, when material that is the subject of

the alleged falsity or reckless disregard is set to one side, there

remains sufficient content in the warrant affidavit to support a

finding of probable cause.”       Dickey 102 F.3d at 161-62; United

States v. Privette, 947 F.2d 1259, 1261 (5th Cir. 1991).

          The district court concluded that Brown was not entitled

to a Franks hearing and denied Brown’s motion to suppress evidence

gathered through electronic surveillance.        The wiretap order at

issue here led to three separate prosecutions, and the defendants

in each case raised nearly identical motions to suppress. District

Judge Frank Polozola set out at length his reasons for denying the

motion in the riverboat license extortion case, in which Cecil

Brown was a codefendant.     See United States v. Edwin Edwards, et

al., 124 F. Supp. 2d 387, 393-400 (M.D. La. 2000).        Then, in a case

involving criminal tax violations by an Edwards associate, District

Judge Carl Barbier independently reviewed the record and adopted

                                   5
Judge Polozola’s findings when denying Martin’s motion to suppress.

See United States v. Andrew Martin, 169 F. Supp. 2d 558, 566-67 (E.D.

La. 2001)(criminal tax violations).            And in this case, then-

District Judge Edith Brown Clement reviewed the materials and

adopted Judge Polozola’s findings as her own.

            This court reviews the denial of a Franks hearing de

novo.    Dickey, 102 F.3d at 62.

            Brown’s allegations of false or misleading statements may

be grouped under two headings.       First, he says that the Government

relied heavily on a cooperating witness, Patrick Graham, whom the

Government   knew   was    completely     untrustworthy.   Second,   Brown

contends that the Government misrepresented what was actually said

during consensually       recorded   conversations   between   Graham   and

Brown.

                    B.    Patrick Graham’s Reliability

            The Government’s application for a wiretap order was

supported by the affidavit of FBI agent Freddy Cleveland.            Agent

Cleveland stated that the facts and circumstances showing probable

cause were developed through a “cooperating witness” (or “CW”), who

was later identified as Patrick Graham.          In his affidavit, which

was dated June 26, 1996, Agent Cleveland began his discussion with

the following statement:

     The CW has provided information to Special Agents of the
     FBI since April 30, 1996. Since his cooperation with the
     FBI, he has never been known to provide false or
     misleading information.     The CW has made numerous
     consensual telephone and body recordings with CECIL

                                      6
       BROWN, which have verified portions of the information
       set forth in this affidavit. A review of the various
       records pertaining to the CW reveals that on March 20,
       1996, a District Court Grand Jury in Harris County, Texas
       indicted the CW for one (1) count of Money Laundering and
       one (1) count of Theft by Sting. This matter is pending
       and is scheduled for trial on July 29, 1996. The CW is
       also the target of a federal tax and corruption
       investigation in the Houston, Texas area, currently being
       handled by the FBI and the IRS in conjunction with the
       United States Attorney’s Office.

In spite of the agent’s disclosure of the pending criminal charges

and investigation, and the Government’s corroboration of much of

what Graham had told them, Brown contends that the Government

deliberately misled the district judge (Judge Donald Walter) as to

Patrick Graham’s trustworthiness.

            Brown argues that the Government did not believe that

Graham was even minimally trustworthy. Brown’s primary argument on

this    point    is    based   on   a    statement    made   in   different    court

proceedings by the same Assistant U.S. Attorney who had applied for

the    wiretap    order.       In   a    bankruptcy   proceeding     in    Texas    in

September 1996 -- which involved Patrick Graham’s brother’s wife --

the AUSA told the court that “the Grahams” are not credible: “[T]he

things that we’re not able to independently corroborate, we believe

are lies.       And that’s the way it has to be when you deal with the

Grahams.”       As Brown admits, the AUSA made this statement nearly

three months after he had obtained the wiretap order.                     Even if we

assume    that        the   later       statement    accurately     reflects       the

Government’s view of Patrick Graham’s credibility as of June 1996,

we do not believe that Agent Cleveland’s affidavit falsely implied

                                            7
that Patrick Graham was trustworthy. As noted above, the affidavit

recites the various charges brought against Graham (although Brown

complains that the “sterile recitation” of pending charges did not

adequately reveal the extent of Graham’s criminal nature).                   And

immediately after stating that Graham had not been known to provide

false or misleading information, Agent Cleveland emphasized that

the    FBI   had    made    “numerous   consensual    telephone       and   body

recordings”    that    corroborated     significant   aspects    of    Graham’s

story.

             In sum, the affidavit provided to Judge Walter contains

enough information with respect to Graham’s reliability for the

judge to make a proper ruling on the question of probable cause.

Brown has failed to show that the allegations in Agent Cleveland’s

supporting affidavit were made “with a reckless disregard for the

truth”   and    for   the    purpose    of   bolstering     Patrick    Graham’s

credibility.       Brown thus does not meet the standard set forth in

the first prong of the Franks test.

             Moreover, even if we assume arguendo that Patrick Graham

could not be trusted, and we set to one side all the allegations

that   are   not   independently    corroborated,     the    affidavit      still

contains enough evidence to establish probable cause to believe

that a crime was being committed.

             Patrick Graham’s narrative, reduced to its essentials,

may be summarized as follows: In mid-1992, Graham and several of



                                        8
his business partners began lobbying for the right to develop a

juvenile detention center in Jena, Louisiana.              To secure political

support for the project, Graham arranged a meeting with Cecil

Brown, a friend of Governor Edwards.           After several false starts,

Graham thought he had obtained financing for the Jena project.

Graham asserted that Governor Edwards agreed to pressure Richard

Stalder, the director of the Louisiana Department of Corrections,

to enter into a “cooperative endeavor agreement” with Graham.                   In

return, Graham agreed to pay Edwards and Brown $2.5 million.

Graham claims that he made a $245,000 cash payment in 1994.                 Then,

Graham and     Brown   (in    FBI   Agent   Cleveland’s     words)    signed    “a

contract for services, dated December 1, 1994, to account for

[$600,000 in cash] given to BROWN.          A copy of the contract has been

provided to FBI agents by the CW.”          FBI agents also obtained a copy

of the agreements between Graham and the Louisiana Department of

Corrections.     The date when the state officials approved the

project   corresponds    to    Graham’s     account   of    when    Edwards    was

lobbying on his behalf.

           In late 1995, Graham and his partners agreed to sell

their interest in the Jena prison project to a Houston attorney

(Douglas Bech) for $4.8 million, including $1.3 million owed to

unnamed   “creditors”.        Graham    asserts   that      the    $1.3   million

represented the remainder of the money owed to Brown and Edwards.

Graham expected that the sale would be finalized in the summer of



                                       9
1996.   FBI agents obtained a copy of Viewpoint Development’s

contract with Bech and confirmed the numbers Graham had given them.

          By early 1996, Graham had been indicted for two criminal

offenses and was under investigation by the FBI.       Graham began

cooperating with the FBI on April 30, 1996, and with Graham’s

consent, the FBI began taping telephone and in-person conversations

between Graham and Brown.

          During the May 8th conversation, Brown and Graham talked

about the remaining money that Graham’s partners owed.    Graham and

Brown tried to negotiate the exact amount.    Graham said, “Now what

I have given you all so far totals up to by the time you figure the

tax, you know, it was cash.    By the time you figure the tax, it’s

like a million dollars.   So you offset.   That leaves a balance of

1.5.”   Brown responded, “All right.”      A little later in that

conversation, Brown said that unless he received $1.7 million

during the closing, they would have “problems.” The parties failed

to reach a definite agreement, but Brown suggested that Graham “put

to paper everything that was paid to date.”

          From May 9 to May 13, 1996, FBI agents recorded (again

with Graham’s consent) three telephone conversations, the essence

of which was that Graham and Brown would meet in person to “go over

the figures.”   On May 29, Graham and Brown met at a crawfish boil

at Brown’s house.   At the FBI’s direction, Graham prepared a memo

regarding the two payments -- $245,000 and $600,000 in cash --

already made to Brown.      The FBI also recorded the conversation,

                                  10
which included references to the memo.                      Brown suggested that he

would talk to “our friend” (whom the Government believes was Edwin

Edwards),    and     a    court-authorized           “pen    register”          revealed          a

telephone call from Brown’s residence to Edwards’s residence on May

30th.

            On     June    7,   FBI    agents       again    recorded          a    telephone

conversation between Brown and Graham.                      Brown said that he had

discussed the specific numbers with their “friend” the day after

the crawfish boil.          Brown then demanded more money and suggested

that the Department of Corrections might hold up the Jena project.

Graham and Brown agreed to meet again.                         At this point, the

Government prepared to request a wiretap for the telephones in

Brown’s house and business.

            Having        reviewed     the     information         contained             in     the

affidavit,    we    will    focus     on     the    allegations         that       are    either

undisputed or corroborated.            It is undisputed that Graham and his

partners were seeking state approval to proceed with the Jena

prison project.           The memorandum that Graham prepared and Brown

tacitly    approved       indicated    that        Graham    had   already          made        two

payments    totaling       $845,000    to     Cecil    Brown       in    December             1994.

(Graham and Brown later suggested that these cash payments were

equivalent to more than $1 million before taxes.)                             Shortly after

the $600,000 payment was made, state officials entered into a

cooperative endeavor agreement with Graham and his partners.                                  More

than a     year    later,    when     Venture       Development         was    selling          its

                                             11
interest in the project, the purchase price included a $1.3 million

payment for unnamed creditors.                 On the recorded conversations,

Graham and Brown emphasized that they wanted to keep “Edwin” or

“our friend” happy because he still had the ability to put the

project on hold.       Graham and Brown also discussed the money that

had been paid thus far and how much more was owed.                    Brown told

Graham that he had to consult with “him,” and a pen register

indicated   that   a    call   was   placed       from   Brown’s    residence   to

Edwards’s residence the following day.              Brown then suggested that

the Jena project would be in trouble if Graham and his partners

could not pay more money.

            To be sure, there are many allegations in the affidavit

that are not independently confirmed.              Graham told the FBI that he

had met with Edwin Edwards several times personally, that Edwards

had set the $2.5 million price, and that he saw Brown leave the

$245,000 and $600,000 cash payments in Edwards’s office in the

Governor’s Mansion.      These allegations are reported in FBI Agent

Cleveland’s affidavit, but they are not corroborated.                 Even if we

assume   that   Graham    cannot     be    believed,     and   we   exclude     all

allegations that are not corroborated, the affidavit still contains

sufficient information to establish probable cause to believe that

a crime had been committed or was being committed.                  In our view,




                                          12
the recorded conversations independently corroborate the salient

aspects of Patrick Graham’s story.2

                       C.   The Recorded Conversations

            In    a    similar    vein,   Brown     contends        that      FBI   Agent

Cleveland’s interpretation of the taped conversations was made with

reckless disregard for the truth.              Specifically, Brown argues that

the Government assumed that Graham and Brown were referring to

Edwin Edwards even when they did not call him by name.                              Brown

contends that the Government used “very selective excerpts” from

the recorded conversations to suggest that Edwards (and not Brown)

was receiving most of the money.               Thus, in Brown’s view, if the

Government had provided an accurate rendition of the recorded

conversations      (that    is,    one    that    did   not       rely   on    Graham’s

background    information),        a   district     judge     likely       would     have

interpreted      the   recorded    conversations        as    a    discussion       of   a

legitimate consulting arrangement instead of a scheme to extort

money.   Brown’s argument is without merit.

            The best way to address this issue is to recount in

greater detail the recorded conversations.               The first conversation

takes place on May 8, 1996, as Patrick Graham and Cecil Brown are



      2
             Brown also asserts, with little elaboration, that the district court
could not adequately assess Patrick Graham’s reliability because the Government
failed to disclose “the many benefits” Graham would receive from his cooperation.
The Government had agreed, for example, not to use any of the volunteered
information against Graham and to inform the sentencing judges in the other cases
about Graham’s assistance. Brown’s argument is without merit. Not only are
these benefits unremarkable, but the consensually recorded conversations
corroborated Graham’s story.

                                          13
driving through Louisiana.    Brown says that he needs money and

wants assurances that he will receive half of the agreed-upon price

($2.5 million plus another $1 million for a related deal) when

Graham and his partners sell their interest in the Jena prison

project. Graham tries to assure Brown that the deal will be closed

soon.   Graham then emphasizes “one thing”:

     PG:   I want EDWIN to be comfortable, okay?      I can’t
           afford anything to go wrong on this deal.       All
           right?   So, we’ve got to get him, whatever that
           portion is covered first. . . . I’m not gonna drag
           you out more than 90 days on yours. Okay?
     CB:   Yeah.
     PG:   I just don’t . . . ah, you know, you never have
           told me what the . . . the . . . the sharing ratio
           is.
     CB:   He doesn’t get any. I get it all. I want half
           right away.
     PG:   Okay. Hey, say whatever you want to . . . .
     CB:   Uh huh.
     PG:   . . . but I mean [don’t?] be cavalier about this
           CECIL.
     CB:   Okay.
     PG:   But if . . .
     CB:   Nothing’s gonna go wrong with this deal. I just
           want half of my money right away to cover some
           obligations I have.
     PG:   I understand. I understand.
     CB:   Okay.
     PG:   And I need to get your obligations. I need to be
           assured. . . .
     CB:   And then I want. . . .
     PG:   . . . that your obligations are covered.
     CB:   Right.
     PG:   That’s what I want.
     CB:   And then I want a little bit. . . . I want a little
           bit of my other half. . .
     PG:   I understand.
     CB:   . . . also at closing. And I’m not talking about
           much there.

     Before proceeding further, we should emphasize that (as Brown

correctly points out) Agent Cleveland’s affidavit omitted Brown’s

                                14
statement that Edwards “doesn’t get any” of the money.                It would

have been preferable, of course, to bring this fact to Judge

Walter’s attention.        However, we agree with Judge Polozola’s

conclusion that Brown’s denial of Edwin Edwards’s “‘take’ of the

proceeds of this transaction in one particular excerpt does not

negate the additional information in the record regarding potential

criminal payoffs.”       Edwards, 124 F. Supp. 2d at 400.        In fact, the

context of this excerpt suggests that Brown’s denial cannot be

taken at face value: After stating that he gets “all” the money,

Brown immediately says that all of the first payment will go to

cover “obligations.”       Graham, who had just said he wanted to be

sure that     Edwin   Edwards   got   his   portion,   then   rephrased    his

concern: “I need to be assured . . . that your obligations are

covered.” The more plausible reading of this particular passage is

that Edwards would be receiving -- through Cecil Brown -- most, if

not   all,    of   the   initial   payment     of   $1.7   million.       This

interpretation is made even stronger by remarks made later in that

same conversation.

             Brown and Graham then make their first attempt to clarify

how much money was owed.        Brown tells Graham that eventually they

need to “put a pencil to paper.”            Patrick Graham’s position was

that the total money owed was $3.5 million; that he had already

paid the equivalent of $1 million to $1.2 million in cash; that

$1.7 million would be paid to Brown when the deal in Texas went

through; and that Graham’s partners in Texas wanted him to re-

                                      15
negotiate the remaining money owed.               Brown’s primary concern,

however, was getting the $1.7 million as soon as possible.

      PG:   I know you’re always broke and I need to know your
            . . . your share . . . but what I need to know is
            what is it that we have to come [up] with to
            satisfy our friend to make sure that . . . the
            worst that can happen CECIL, is a project go bad
            even after you get funded and everybody gets . . .
            we can’t be cavalier and say . . .
      CB:   Unh-unh. Unh-unh.
      PG:   This is great. He’s out of office. There’s . . .
            there’s no risk anymore. I’m telling you. . . .
      CB:   If . . . if I don’t get 1.7 at closing . . . if . .
            . if my company, LOUISIANA CONSULTANTS, doesn’t get
            1.7 at closing. . .
      PG:   Um hum.
      CB:   . . . ah
      PG:   Then we’ve got a problem.
      CB:   We’ve got problems, okay.

There can be little doubt that “our friend” in this context means

Edwin Edwards. Not only was Edwards the sole topic of conversation

up   that   point,   but   the   reference   to    being   “out   of   office”

reinforces the point: Edwards’s term as governor had ended in

January 1996, four months before this conversation. Patrick Graham

repeated this point moments later: “I know he’s out of office now

[. . .], but we don’t want anything to go wrong.”

            In addition to the unmistakable references to Edwards,

this passage is also important because it confirms that the $1.7

million would be paid to Louisiana Consultants.             As noted above,

Cecil Brown was doing business as Louisiana Consultants, so that

any payment to the company was essentially a payment to Brown

personally.



                                     16
           The conversation then returns to Brown’s need for money

at closing.    Brown says, “if I were you,”

     CB:   I would be prepared at closing to pay me 1.7, and .
           . . and I . . . and I need a few dollars. I need a
           . . .
     PG:   Okay.   So what you’re saying is, the 1.7 is not
           gonna satisfy you. We need something over that to
           get you happy.
     CB:   Please.

Graham warns Brown not to take any of the $1.7 million payment for

his own use.   According to Graham, the other partners in Viewpoint

Development needed to be reassured that the payment at closing

would not go directly to Brown.       In the end, Graham agrees to

deliver some money in addition to the $1.7 million at closing on

one condition:

     PG:   [. . .] as long as we can make the agreement CECIL
           that you’re not gonna take from his ah, and create
           a problem for this thing. I will . . . I will go
           back and tell my partners that, okay, we need to
           come up with half of it to cover ah, all our
           obligations so that ah, ah . . . let me tell you.
           He’s got the ultimate hammer. CECIL, he’s got the
           ultimate hammer. All he’s got to do is make phone
           calls and stop the legislature . . .
     CB:   Huh. Huh.
     PG:   . . . from funding this thing, and that’s Texas all
           over.   That’s the problems I had in Texas.     You
           don’t need it and I don’t need it. I mean, you’ll
           have everybody investigating everything. (Pause)
     CB:   I need 1.7 at closing for LOUISIANA CONSULTANTS.
           And can you let me have ah . . .
     PG:   What?
     CB:   A couple of hundred thousand?
     PG:   Okay.

It is clear that the $1.7 million is earmarked for someone other

than Cecil Brown and that this unnamed person has the power to

squelch the Jena prison project by pressuring state legislators.

                                 17
           Just   a   few   seconds   later,   Brown   confirms   his

understanding of the new arrangement.

     CB:   The 1.7 I believe, we . . . we do that at closing.
           That’s cut and dry. Am I correct?
     PG:   Okay. And . . . and that you can’t touch. That’s
           not yours. That goes to obligations. We’ve got to
           come up with another hundred thousand to . . . to
           make . . . that you can keep to take care of what
           you get.
     CB:   [. . .] Hell yeah. I can do that.

Patrick Graham again warns Brown not to keep the $1.7 million.

Graham then says that his partners are afraid that Brown will keep

some of the money.      But, Graham tells Brown, “you and I know

different.   Ah, ah, you know, we talked about it before.    I think

the bastard rapes and pillages you, but that’s, you know, that’s

your relationship.    I don’t get into it.”

           Brown became rather angry at this point.      Raising his

voice, he says

     CB:   [. . .] At closing make sure that I have ah, 1.7
           paid to LOUISIANA CONSULTANTS plus a hundred
           thousand dollars to get me out of a crack.
     PG:   Okay.
     CB:   And then after that every 30 days ah, it . . . it
           don’t have to be a hundred thousand dollars every
           30 days. I just want to make sure that I get my
           money.
     PG:   Please assure me CECIL that you’re not gonna step
           on that and keep it. It just concerns the shit out
           of me.
     CB:   Don’t let it. I know what I’m doing. You think I
           would . . . I would take a chance at queering this
           deal where it is now?    How long have we waited?
           How long have we worked?
     PG:   Now CECIL, I’m telling you. I’m . . . I’m telling
           you. I just want him happy. Okay? I want your
           assurance that you’ll do what it takes to get him
           happy. Okay?


                                 18
After a short pause, Graham asked Brown if he had briefed “him” on

the status of the project.      Brown replies that “he” knows about the

details, and Graham immediately changes the subject and asks if

“he” had fun in Colorado.        The two men then talk briefly about

Governor and Mrs. Edwards’s recent ski trip to Colorado.

            Graham then returned to the topic of how much money had

already been paid.       Graham reminded Brown that he had already

delivered “two large bundles of . . . of green money.”          The “before

tax   equivalent”   of   the   cash   payments,   Graham    explained,   was

anywhere from $1 million to $1.2 million, “depending on how you do

your tax math.”     When the $1.7 million due at closing was factored

in, that left a balance of $600,000 to $800,000.           Brown and Graham

quibbled for a while over how much had been paid and how to

calculate the balance.     Graham demanded, “Give me credit for what

I’ve already paid.”       Brown said he wanted to know the exact

balance: “That’s the number I need to know.”

      CB:   Because I want to know what I’m getting.
      PG:   I understand, because that remains with you. I am
            appreciative of that and I’m sensitive to it.
      CB:   And if you need some of that . . .
      PG:   I want you . . .
      CB:   . . . some of that that’s coming to me, that’s
            fine, because you got me here in the first place.
      PG:   No. No.
      CB:   But do not flirt with that other motherf***er. Do
            not.

Brown reiterated that he needed to know “the second number” (i.e.,

the $600,000 to $800,000 balance) soon, and that he did not want to

negotiate that number downward.


                                      19
            Graham    then   told   Brown     to    “let   me   know   how     your

discussions    go    tomorrow.”     It   is   not    obvious    who    Brown    was

scheduled to meet with, but Graham warned Brown, “Don’t piss him

off.”     Brown called Graham back on May 9th to say that he “had a

discussion with him . . . . [and] got some directions what I need

to do. . . .    I’m directin’ to get ah all of my money.”                The two

men agreed to sit down and talk more about the balance owed.

            At a May 29th crawfish boil, Graham wrote on a sheet of

notebook paper what he and his partners were proposing.                   Graham

calculated that they had already paid in cash the equivalent of

$1.2 million.       Graham wrote that they would pay the “1.7 due at

closing, plus $100,000.”       Because a side deal had fallen through,

Graham and his partners were not willing to pay the full $3.5

million they had previously agreed upon.               Brown was not pleased

with this offer, but Graham insisted that he “sit down with the man

and go over it and I want you to come back and tell me, PAT, that’s

okay, or no, we gotta negotiate some more.”

            About a week later, Graham called Brown and said, “I know

you didn’t have time to uh, uh, to discuss anything with our friend

about those numbers.”        Brown said that he had spoken to him “the

very next day” after the crawfish boil.             (As noted above, a court-

ordered pen register indicated that a call had been placed from

Brown’s residence to Edwards’s residence the evening after the

party.)     Brown accused Graham of “trying to pay me a hundred

thousand when I feel you owe me a million.”

                                     20
           Graham said that he understood that Brown was not happy

about receiving only $100,000, but he emphasized,

     PG:   I just want uh, uh, certain parties, we need our
           friend to be happy on the front side, that’s all,
           um, my goal is. I could make you happy.
     CB:   I’m sure he’s happy.
     PG:   Okay.
     CB:   You know he ought to be.
     PG:   I understand. (Laughter)
     CB:   I’m not happy.

Brown said that he had “ask[ed] him to do something about it.”

     CB:   Have you not gotten a call yet?
     PG:   No.
     CB:   Okay, you will.
     PG:   Alright, is he gonna call me?
     CB:   No, uh, probably Stalder [the secretary of the
           Louisiana Department of Corrections].

There is no indication whether Graham received a telephone call,

but the import of this threat is clear: The Louisiana Department of

Corrections could delay the Jena prison project; and if Graham and

his partners wanted their sale to proceed as planned, they should

consider increasing the money paid directly to Brown.

           In   their   final   conversation   before   the   Government’s

decision to seek a wiretap order, Brown and Graham again failed to

reach an agreement.      Graham says, “We’re gonna make him happy.

Okay?”   Brown counters that “He, ah my lawyer says I’m stupid” for

trusting Graham and his partners.        Graham became angry:

     PG:   I wish you’d throw right back at that son of a
           bitch that he’s gone to the bank hundreds of
           thousands of [. . .] dollars on me.
     CB:   I’m worried about Cecil.    I ain’t worried about
           him.
     PG:   Okay.


                                    21
      CB:    Oh, he’s gone to the bank a million times[. . . .]
             But that don’t help me.

Graham tries to assure Brown that they can work something out to

get him more money up front.      But in the end, Graham returns to his

main theme:

      PG:    [A]ll I want is I don’t want it to blow up and all
             I want to do is keep him happy because you and I we
             can get him happy, then you and I can make some
             money in the long run. Okay?
      CB:    Have you, ah, ah, my lawyer has met with ah I’m
             surprised you didn’t get a call yet. But maybe you
             will or maybe he tried and maybe they talked again.

Graham ended this conversation, as he often did, by telling Brown

not to worry and to trust him.

             Having reviewed these recorded conversations, we conclude

that the Government reasonably believed that the $1.7 million paid

by Viewpoint Development was going to Edwin Edwards and that

Edwards (at Brown’s request) was willing to use his influence to

increase the share paid directly to Brown.        In other words, when

FBI Agent Cleveland deduced that “our friend” and “him” referred to

Edwin Edwards, those allegations were not made with reckless

disregard for the truth.     We agree with the three district judges

who have considered this issue before and hold that the allegations

in   the    affidavit,   which   accurately   summarized   the   recorded

conversations, support a finding of probable cause.          Therefore,

Cecil Brown was not entitled to a Franks hearing on his motion to

suppress the evidence.

                     III.   VINDICTIVE PROSECUTION


                                    22
            The second issue on appeal is whether the district court

erred in not dismissing the superseding indictment on the grounds

that the Government was engaged in a vindictive prosecution in

violation of the Fifth Amendment’s Due Process Clause.      As noted

above, Brown contends that the Government vindictively added a

racketeering count and an additional allegation of illegal conduct

after the district court granted Brown’s motion to dismiss the

original indictment because of a Speedy Trial Act violation.

            Addressing this issue requires a more detailed review of

the procedural history of the case.      A grand jury for the Middle

District of Louisiana returned the original indictment against

Cecil Brown in November 1999.         A year later, for reasons not

germane to this appeal, the Fifth Circuit reassigned the case to

the Eastern District of Louisiana.      The district court, with the

approval of both parties, continued the trial until February 2001

in order to allow defense counsel additional time for preparation.

            In December 2000, Cecil Brown moved to dismiss the

original indictment, citing violations of the Speedy Trial Act.

The district court conducted a conference by telephone on December

20, 2000.     According to Brown’s attorney, the Assistant U.S.

Attorney threatened that if Brown prevailed on the Speedy Trial Act

motion, the government would seek a new indictment.

            In January 2001, the district court granted Brown’s

motion to dismiss the original indictment. United States v. Brown,

2001 WL 13337 (E.D. La.).     As he had indicated before, the AUSA

                                 23
quickly obtained a new indictment that included allegations of

extortion involving the Coushatta Indian Tribe as well as a new

count    for    violation     of     the   Racketeer   Influenced   and   Corrupt

Organizations Act (RICO) and a notice of forfeiture under RICO.

               Shortly before the case went to trial in March 2001,

Cecil Brown moved to dismiss the superseding indictment on the

grounds that the Government’s decision to bring additional charges

amounted to prosecutorial vindictiveness in violation of Brown’s

rights guaranteed by the Due Process Clause of the Fifth Amendment.

See Blackledge v. Perry, 417 U.S. 21, 25-27, 94 S. Ct. 2098, 2101-

02, 40 L. Ed. 2d 628 (1974).                 The district court denied Brown’s

motion to dismiss the superseding indictment.

               We    review    the     district   court’s    factual      findings

concerning prosecutorial vindictiveness for clear error and its

legal determinations de novo.               United States v. Johnson, 91 F.3d
695, 698 (5th Cir. 1996).

               “If    the     defendant       challenges    as   vindictive     a

prosecutorial decision to increase the number or severity of

charges following a successful appeal, the court must examine the

prosecutor’s actions in the context of the entire proceedings.”

United States v. Krezdorn, 718 F.2d 1360, 1364 (5th Cir. 1983) (en

banc).    And, as Judge DeMoss succinctly put it, “if there is any

indication that the prosecutor had a legitimate reason . . . for

increasing the charges, then no presumption of vindictiveness is



                                            24
created.”    United States v. Aggarwal, 17 F.3d 737, 744 (5th Cir.

1994)(citing Krezdorn, 718 F.2d at 1364).

            The context of the entire proceedings includes the timing

of the prosecutor’s decision.     Johnson, 91 F.3d at 698.       While the

general standard articulated in Krezdorn makes no distinction

between pre-trial and post-trial decisions, the Supreme Court has

observed that “a change in the charging decision made after an

initial trial is completed is much more likely to be improperly

motivated than is a pretrial decision.”       United States v. Goodwin,

457 U.S. 368, 381-82, 102 S. Ct. 2485, 2492-93, 73 L. Ed. 2d 74

(1982).   Many of our cases, including Krezdorn, have involved new

indictments following a successful appeal by defendants.              The

reason is apparent: By the time a case has been tried, the

Government has discovered and assessed all the relevant information

and has reached a decision about the extent to which the defendant

should be prosecuted.    A pre-trial change in the indictment (e.g.,

following the rejection of a plea agreement) is less likely to be

deemed vindictive: “In the course of preparing a case for trial,

the prosecutor may uncover additional information that suggests a

basis for further prosecution or he simply may come to realize that

information possessed by the State has a broader significance.”

Goodwin, 457 U.S. at 381-82, 102 S.Ct. at 2492-93.

            Krezdorn   suggests   that   we   employ   a   burden-shifting

framework   for   evaluating   prosecutorial    vindictiveness     claims.

“Absent a presumption of vindictiveness . . . , the defendant must

                                   25
prove that the prosecutor’s conduct was actually vindictive.”

Johnson, 91 F.3d at 698.

             Applying these principles, the district court found no

indication that the prosecutor was acting vindictively.

             First, as the district court pointed out, one should not

read too much into the fact that 13 months passed between the time

of the original indictment and the time when the RICO charge and

Coushatta    allegations   were   added.   The   court   found   that   the

Government originally indicted Cecil Brown to avoid potential

problems with the statute of limitations and that the Government

allowed the case to lie dormant until it had first tried the

related cases involving Governor Edwards and Insurance Commissioner

Jim Brown.    When viewed in the light of these facts, “the apparent

dilatoriness in the change of the original charge evaporates.” The

fact that the indictment could have been amended earlier to include

a RICO count and allegations of fraud involving the Coushatta

Indian Tribe’s casino deal is not probative.

             Second, the district court found that the Government had

already decided to seek a new indictment before Brown moved to

dismiss on Speedy Trial Act grounds.       The AUSA filed a statement

explaining why he thought there was a potential defect in the

travel fraud counts in the original indictment.            Moreover, the

Government wanted to seek a forfeiture and to bring in evidence of

the Coushatta Tribe casino deal.      The Government believed that the

RICO count would address these problems, and the district court

                                    26
accepted this explanation as true. The prosecutor’s explanation is

further supported by the fact that the Government had filed a

motion to admit (under Fed. R. Evid. 404(b)) evidence of the

allegations involving the Coushatta Tribe before Brown filed his

motion to dismiss for Speedy Trial Act violations.

             Third, the district court reasoned that Brown’s assertion

of his rights under the Speedy Trial Act was not consequential

enough to provoke a vindictive response.                  The district court

informed the parties that, if she found a violation of the Speedy

Trial Act, she would dismiss the indictment without prejudice

because of the unusual circumstances of the case. As the dismissal

was without prejudice, and the prosecutors could not have been

inconvenienced by Brown’s motion (which was pending for less than

a month), the district court thought it “extremely unlikely that

the prosecutor would feel the need to ‘punish a pesky defendant for

exercising his legal rights’” (citing Goodwin, 457 U.S. at 384, 102

S.Ct. at 2494).

             Finally, the district court rejected Brown’s argument

that   the    AUSA’s    statements     during      the   telephone    conference

constitute direct proof of actual vindictiveness.                    During this

conference, the AUSA indicated that he would seek additional

charges if the motion to dismiss the original indictment were

granted.      And,     of   course,   when   the    original   indictment    was

dismissed, the Government carried through on its promise. However,

in her order denying the motion to dismiss, the district court

                                       27
emphasized that she was on the line during the discussions and that

“the Court did not perceive the prosecutor’s statements as a

threat.”   The district court found that “the prosecutor was merely

giving Brown fair warning that, if forced to reindict, he would

cure perceived deficiencies in the original indictment that he

might not have been allowed to correct had trial proceeded as

scheduled.”

           Brown has failed to show why the district court’s factual

findings in this matter are clearly erroneous.            Brown insists that

the AUSA explicitly tied his decision to seek a harsher indictment

to Brown’s assertion of his rights under the Speedy Trial Act.

Also,   Brown   argues    that   the   AUSA   knew   about   the   Coushatta

transactions as early as July 1996, and there was no reason for not

including them in the indictment.             Even if we accept Brown’s

assertion on this point, it is not disputed that the Government had

planned to introduce the Coushatta allegations at trial and that

the Government had filed a Rule 404(b) motion before Brown filed

his motion to dismiss.

           In sum, the district court did not err in concluding that

no   presumption   of    vindictiveness     arises   in   this   case.   The

Government’s decision to add the new charges and allegations was

motivated a non-vindictive purpose, namely, to strengthen the

Government’s case.

                             IV.   CONCLUSION



                                       28
For the foregoing reasons, the judgment is AFFIRMED.




                     29
KING, Chief Judge, specially concurring:



       With one small exception, I concur fully in Judge Jones’s

excellent opinion for the panel.               The exception relates to whether

the     Government        effectively       misrepresented          Patrick    Graham’s

credibility to the district judge when the agent said, in his

affidavit, that “[s]ince his cooperation with the FBI, he has never

been known to provide false or misleading information.”                       The agent

provided information (about pending indictments and a pending

federal tax and corruption investigation of Graham) to the district

judge       that      would    put    the   judge   on   notice      that    Graham   was

potentially untrustworthy.              Nevertheless, on the basis of Brown’s

offer of proof, the district judge may not have been fully advised

(as he should have been) of what may have been the Government’s

well-founded conviction that Graham was, in fact, untrustworthy.

But, as Judge Jones has clearly established, even if we assume

arguendo that the Government was not truthful or sufficiently

forthcoming on the matter of Graham’s lack of trustworthiness and

we    set    aside     all    the    allegations    that   are      not   independently

corroborated, the affidavit still contains enough evidence to

establish          probable   cause    to   believe      that   a    crime    was   being

committed.




                                             30
DENNIS, Circuit Judge, concurring in the judgment and in Parts I,

III, and IV of the court’s opinion, and specially concurring in

Part II:



     In my judgment, Brown satisfied the first prong of the Franks

v. Delaware3 test by showing that information was omitted from the

warrant affidavit with intentional or reckless disregard for the

truth.    I concur in the judgment of the court, however.        When the

material that was intentionally or recklessly omitted is added, and

Patrick Graham’s uncorroborated statements are set aside, there

remains    sufficient   content   in   the   reconstructed   affidavit   to

support a finding of probable cause for belief that Brown had

committed, was committing, or was about to commit violations of the

Hobbs Act.     Consequently, Brown was not entitled to a Franks

hearing.

     In Franks, the Supreme Court held “that, where the defendant

makes a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the

truth, was included by the affiant in the warrant affidavit, and if

the allegedly false statement is necessary to the finding of


     3
      438 U.S. 154 (1978).

                                   -31-
probable cause, the Fourth Amendment requires that a hearing be

held at the defendant's request.”4          In summarizing its opinion, the

Court repeated its holding with “some embellishment”:

     There is, of course, a presumption of validity with

     respect to the affidavit supporting the search warrant.

     To   mandate   an    evidentiary      hearing,      the   challenger’s

     attack must be more than conclusory and must be supported

     by more than a mere desire to cross-examine.                   There must

     be allegations of deliberate falsehood or of reckless

     disregard for the truth, and those allegations must be

     accompanied by an offer of proof.             They should point out

     specifically the portion of the warrant affidavit that is

     claimed to be false; and they should be accompanied by a

     statement of supporting reasons.             Affidavits or sworn or

     otherwise reliable statements of witnesses should be

     furnished, or their absence satisfactorily explained.

     Allegations     of    negligence      or     innocent     mistake    are

     insufficient.         The   deliberate       falsity      or    reckless

     disregard whose impeachment is permitted today is only

     that   of    the     affiant,   not     of    any    nongovernmental

     informant.     Finally, if these requirements are met, and

     if, when material that is the subject of the alleged

     falsity or reckless disregard is set to one side, there


     4
      Id. at 155–56.

                                     -32-
     remains sufficient content in the warrant affidavit to

     support a finding of probable cause, no hearing is

     required. On the other hand, if the remaining content is

     insufficient, the defendant is entitled, under the Fourth

     and Fourteenth Amendments, to his hearing.             Whether he

     will prevail at that hearing is, of course, another

     issue.5



     In   this   circuit,    “[o]missions       or   misrepresentations   can

constitute improper government behavior.”6 “By reporting less than

the total    story,   an    affiant   can    manipulate   the   inferences   a

magistrate will draw.       To allow a magistrate to be misled in such

a manner could denude the probable cause requirement of all real

meaning.”7     We therefore apply Franks to instances of omission.8

To warrant a Franks hearing, the exclusion of the information must

reflect intentional or reckless misconduct by the affiant, and the

omitted facts must be material.9             “Clear proof of deliberate or


     5
      Id. at 171–72.
     6
      United States v. Tomblin, 46 F.3d 1369, 1377 (5th Cir. 1995)
(citing United States v. Stanert, 762 F.2d 775, 781 (9th Cir.
1985)).
     7
      Stanert, 762 F.2d at 781.
     8
      United States v. Bankston, 182 F.3d 296, 305 (5th Cir. 1999),
rev’d in part on other grounds, Cleveland v. United States, 531
U.S. 12 (2000).
     9
      See Tomblin, 46 F.3d at 1377.

                                      -33-
reckless omission is not required. . . .                 At this stage, all that

is required is that the defendant make a substantial showing that

the affiant intentionally or recklessly omitted facts required to

prevent technically true statements in the affidavit from being

misleading.”10

      Furthermore, we have agreed with and adopted the holding of

several other circuits “that a deliberate or reckless misstatement

or omission by a governmental official who is not the affiant may

nevertheless form the basis of a Franks claim.”11                     Indeed, the

Supreme Court noted in Franks that “police [can]not insulate one

officer’s deliberate misstatements merely by relaying it through an

officer-affiant personally ignorant of its falsity.”12 Accordingly,

a   defendant     is   entitled    to   a   Franks       hearing   upon   making   a

substantial      preliminary      showing    that    a    governmental    official

deliberately or recklessly caused facts that preclude a finding of




      10
           Stanert, 762 F.2d at 781.        See Franks, 438 U.S. at 171.
      11
      Hart v. O’Brien, 127 F.3d 424, 448 (5th Cir. 1997) (citing
United States v. Wapnick, 60 F.3d 948, 956 (2d Cir. 1995); United
States v. DeLeon, 979 F.2d 761, 764 (9th Cir. 1992) (“A deliberate
or reckless omission by a government official who is not the
affiant can be the basis for a Franks suppression.      The Fourth
Amendment places restrictions and qualifications on the actions of
the government generally, not merely on affiants.”); United States
v. Calisto, 838 F.2d 711, 714 (3d Cir. 1988); United States v.
Pritchard, 745 F.2d 1112, 1118 (7th Cir. 1984)), abrogated on other
grounds by Kalina v. Fletcher, 522 U.S. 118 (1997).
      12
           Franks, 438 U.S. at 164 n.6.

                                        -34-
probable cause to be omitted from a warrant affidavit, even if the

governmental official at fault is not the affiant.

      In    challenging      the    presumption      of    validity   afforded   the

affidavit supporting the wiretap order, Brown alleged, in his

motion to suppress, that the affidavit of FBI Special Agent Freddy

N. Cleveland was “materially misleading.”                   In particular, Brown

contended that the government intentionally misled Judge Walter as

to the trustworthiness of its cooperating witness, Patrick Graham,

and   misrepresented         the    content    of    the   consensually     recorded

conversations between Graham and Brown.                     In support of those

allegations, Brown submitted to the district court an offer of

proof      consisting   of    ten    volumes    of    exhibits.       The   exhibits

included: (1) a transcript of testimony given by former Assistant

United States Attorney (“AUSA”) Steven J. Irwin before a federal

bankruptcy court in Houston, Texas, on September 16, 1996;13 (2)

transcripts of deposition testimony given by Irwin and James B.

Letten in November 2000;14 (3) various news articles recounting


      13
      Irwin appeared before the bankruptcy court in support of the
government’s ex parte motion to stay proceedings in a case that
involved Michael Graham’s wife. Michael Graham, who reached a deal
with the government at the same time as his brother Patrick, was
scheduled to testify in that case. In requesting the stay, the
government apparently argued that the bankruptcy proceedings (and
Michael Graham’s testimony therein) could jeopardize its undercover
operations in Louisiana.
      14
      Letten, who was the First Assistant United States Attorney
at the time of his deposition, is currently the Acting United
States Attorney for the Eastern District of Louisiana. Letten and
Irwin were deposed on different dates in November 2000 by a

                                        -35-
Graham’s criminal history; and (4) the full transcripts of the

consensually recorded conversations.

     In his June 26, 1996 affidavit, Cleveland indicated that his

cooperating witness was credible: “[Patrick Graham] has provided

information to Special Agents of the FBI since April 30, 1996.

Since his cooperation with the FBI, he has never been known to

provide false or misleading information.”15    Brown’s offer of proof

demonstrates, however, that the government knew, as early as April

1996, that Graham was thoroughly dishonest and had a reputation in

Texas for engaging in fraudulent and deceptive practices.        The

offer of proof also indicates that the affidavit purposefully

understated the seriousness of the criminal matters that were

pending against Graham in Texas and the magnitude of Graham’s

incentive to provide false information about Brown and Edwin

Edwards in order to curry favor with federal prosecutors in both

Louisiana and Texas.      Thus, Cleveland’s affidavit reported “less



defendant in a federal criminal case entitled United States v.
James Anthum Collins and Yank Barry, No. 98-18 (S.D. Tex.). The
defendants in that case were the former Executive Director of the
Texas Department of Criminal Justice (Collins) and the president of
VitaPro Foods, Inc. (Barry).      VitaPro sold a high-protein soy
product that was used as a meat substitute in penal institutions.
The government alleged that Barry paid Collins at least $20,000 to
gain approval for a five-year multimillion-dollar contract with the
Department of Criminal Justice.      Patrick Graham, who solicited
business for VitaPro in Louisiana, informed the federal government
that the Texas VitaPro deal was a bribe scheme and served as the
government’s key witness at trial.
     15
          Def.’s Mot. Suppress Ex. 5-B, Cleveland Aff. ¶ 15.

                                  -36-
than the total story” to Judge Walter.16       By omitting information

concerning Graham’s character and vouching for his trustworthiness,

the government created a false impression of Graham’s reliability,

which likely misled the issuing judge.

     In his November 2000 deposition, Irwin, the AUSA who applied

for the wiretap order, was asked whether he was aware, in April

1996, that Patrick and Michael Graham were swindlers and “con men”

who lacked credibility.      Irwin responded, “We knew what we were

buying when we bought into them.”17      He explained that the Grahams

initially approached him through their attorney Charles Blau.18

After preliminary discussions with Blau, Irwin ran a Lexis/Nexis

search and “reams and reams and reams of material came out about

Patrick Graham and Michael Graham and the various schemes that they

were involved in.”19    The search certainly would have uncovered the

widely reported details of Patrick Graham’s January 1996 arrest for

accepting a $150,000 down payment on a $750,000 total fee for

arranging the escape of a convicted wife-murderer from a maximum-




     16
          United States v. Stanert, 762 F.2d 775, 781 (9th Cir. 1985).
     17
          Def.’s Mot. Suppress Ex. 27 at 42.
     18
      Blau approached Irwin at a gambling corruption seminar held
at the Grand Hotel in Gulfport, Mississippi, on April 19–20, 1996.
Irwin was a panelist at the seminar.
     19
          Def.’s Mot. Suppress Ex. 27 at 14.

                                  -37-
security prison in Texas.20   Irwin concluded, from the “reams of

material” available to the government, that if the Grahams said,

“‘It’s raining outside,’ somebody better go outside and come back

wet.”21

     As his deposition makes clear, Irwin reached this conclusion

on the Grahams’ trustworthiness prior to April 30, 1996, the date

that Patrick Graham began cooperating with the government. Irwin’s

September 1996 testimony before the bankruptcy court is fully

consistent with this early-held opinion of Graham’s bad character:

“I’m not defending the Grahams as good people; they’re not. . . .

They’re as bad as they come. . . . [T]he things that we’re not able

to independently corroborate, we believe are lies.    And that’s the

way it has to be when you deal with the Grahams.”22   In sum, Irwin’s


     20
      Newspaper articles reporting the January 4, 1996 arrest were
available in the Lexis/Nexis database shortly thereafter.       See,
e.g., Christy Hoppe, Prison Developer Accused of Seeking Money to
Help Dallas Killer Escape, DALLAS MORNING NEWS, Jan. 6, 1996, at 1A,
available at LEXIS, News, Dallas Morning News File (load date: Jan.
8, 1996). Although Irwin confirmed in his deposition that he knew
about the foiled jailbreak plan in April 1996, the wiretap
application did not provide Judge Walter with the details of this
disturbing crime. Rather, the government advised only that Graham
had been indicted by the Grand Jury in Harris County, Texas, for
one count of money laundering and one count of theft by sting.
     21
      Def.’s Mot. Suppress Ex. 27 at 47. Shortly after the Grahams
began cooperating with federal authorities in Louisiana, AUSAs for
the Southern District of Texas warned Irwin to “[b]e careful,
because you’re reaching into a bad box of snakes.” Id. at 41.
     22
      Def.’s Mot. Suppress Ex. 2, 9/16/96 Hr’g Tr. at 30. Although
the bankruptcy-court testimony was given nearly three months after
the issuance of the wiretap order, Irwin’s November 2000 deposition
establishes that the testimony concerning the Grahams’ credibility

                               -38-
testimony at his deposition and in the bankruptcy-court establishes

that, beginning shortly after his first knowledge of Patrick

Graham, Irwin and other federal officials continuously viewed

Graham as an unreliable person whose information was worthless in

the absence of independent corroboration.

     Soon after becoming an informant, Graham proved that the

government’s distrust of him was justified.         In his deposition,

Letten characterized the government’s deal with the Grahams, which

was never reduced to writing, as an “informal cooperation agreement

with use/derivative use immunity” covering only offenses committed

in   Louisiana.23    The    Grahams,     however,   wanted     multistate

transactional immunity, and, even though they did not receive it,

they represented to others that they had.24         In a May 23, 1996

letter to Charles Blau, AUSA Peter G. Strasser complained that the

Grahams   had   recently   told   attorney   Dan    Cogdell,    who   was

representing Patrick Graham in the Texas jailbreak prosecution,




was not based on fresh information but reflected, instead,
conclusions that Irwin reached during his April 1996 background
research on the Grahams.
     23
       Def.’s Mot. Suppress Ex. 28 at 85. Use immunity—also termed
use/derivative-use immunity—is “[i]mmunity from the use of the
compelled testimony (or any information derived from that
testimony) in a future prosecution against the witness.” BLACK’S LAW
DICTIONARY 754 (7th ed. 1999).
     24
      Transactional immunity is “[i]mmunity from prosecution for
any event or transaction described in the compelled testimony.
This is the broadest form of immunity.” BLACK’S LAW DICTIONARY 754
(7th ed. 1999).

                                  -39-
that they had “‘immunity for (their) actions in Louisiana and

Texas,’” a representation that was, in Strasser’s words, “simply

wrong.”25   Thus, less than one month after Patrick Graham began

cooperating, he was already misrepresenting his “deal” in an effort

to broaden the scope of the immunity conferred on him by the

government.26

     By virtue of his role in the investigation, Cleveland must

have known that Graham had provided false or misleading information

about his cooperation/immunity agreement; in fact, Strasser sent

Cleveland a copy of his letter to Blau.   Yet, in his June 26, 1996

affidavit, Cleveland declared that Patrick Graham “has never been

known to provide false or misleading information” since he began

cooperating with the government.   Because Cleveland may have meant

that Graham had not been known to provide false or misleading

information to the government (Cleveland stated, in the preceding

sentence, that Graham “ha[d] provided information to Special Agents

of the FBI since April 30, 1996"), that declaration may not qualify



     25
      AUSA Strasser was Irwin’s immediate supervisor and had
participated in the initial meetings with Blau and the Grahams.
The letter appears in Brown’s offer of proof as an exhibit to the
November 2000 deposition of James B. Letten.     See Def.’s Mot.
Suppress Ex. 29, Def.’s Ex. 106.
     26
      In his November 2000 deposition, Irwin acknowledged the
government’s initial concern that the Grahams would later
mischaracterize the deal: “[D]id I think the Grahams for one minute
would come back , try to—to say the deal was something other than
what it was? Absolutely.” Def.’s Mot. Suppress Ex. 27 at 43.


                               -40-
as    a        deliberate      falsehood,      but     it    is   certainly    misleading.

Cleveland knew that Graham was unreliable and that his mendacious

conduct continued even after April 30.                       In assuring the magistrate

that Graham had been truthful with the government for a two-month

period, Cleveland suppressed that knowledge and created the false

impression that Graham was, in fact, reliable.

          As Brown’s counsel argues, if the government had disclosed its

knowledge concerning the dishonesty and bad character of Graham,

the district court may have refused to sign the wiretap order or

“requir[ed]            the    applicant   to    furnish       additional      testimony   or

documentary evidence in support of the application.”27                           After all,

“it is the magistrate who must determine independently whether

there is probable cause . . . .”28                     “He may question the affiant,

or    summon          other    persons    to    give        testimony   at     the   warrant

proceeding.”29           Much of the information contained in the affidavit,

particularly            the    allegations      concerning        the   genesis      of   the

extortion scheme, was based on the uncorroborated statements of

Graham. If the issuing judge gave credence to those statements, he

did   so         in   reliance    on   the     false    impression      that    Graham    was

reliable.             Thus, to prevent the affidavit from being misleading,

Cleveland should have advised the issuing judge that Patrick Graham


          27
               18 U.S.C. § 2518(2).
          28
               Franks v. Delaware, 438 U.S. 154, 165 (1978).
          29
               Id. at 166.

                                               -41-
was untrustworthy and that the government did not believe his

uncorroborated statements.       The omission of this information from

the affidavit reflects intentional misconduct or, at the very

least, a “reckless disregard for the truth.”30

      Brown also alleges that Cleveland misrepresented the content

of the consensually recorded conversations. There is a substantial

showing to this effect with respect to one important segment of the

May 8, 1996 conversation between Graham and Brown. In paragraph 30

of   the     affidavit,   Cleveland   recites    the   following   from   that

conversation:

      GRAHAM:      . . . Ah, I want EDWIN to be comfortable,
                   okay?   I can’t afford anything to go wrong
                   with this deal. All right? So we’ve got to
                   get him, whatever that portion is covered
                   first. . .

      BROWN:       Yeah.31

This recitation, a product of the government’s calculated editing,

presents the excerpt as an acknowledgment by Brown that Edwin

Edwards would receive a portion of the payment that Brown was

seeking from Graham and his partners.           In the actual conversation,

however, Brown conveyed a much different message.           As indicated by

the ellipsis mark, Cleveland omitted the statement and question

immediately preceding Brown’s affirmative response:




      30
           Id. at 155.
      31
           Def.’s Mot. Suppress Ex. 5-B, Cleveland Aff. ¶ 30.

                                      -42-
     GRAHAM:        . . . Ah, I want EDWIN to be comfortable,
                    okay? I can’t afford anything to go wrong on
                    this deal. All right? So we’ve got to get
                    him, whatever that portion is covered first.
                    All I want to do is drag you out and I’m not
                    gonna drag you out more than 90 days on yours.
                    Okay?

     BROWN:         Yeah.32

Thus, it appears more likely that Brown was responding to the

latter question pertaining to a delay in his payment rather than

Graham’s first question regarding his (Graham’s) desire to make

“EDWIN” comfortable.          More importantly, Cleveland did not inform

Judge Walter as to the very next words spoken by Brown, which

contain a flat denial that any money was going to Edwards:

     GRAHAM:        I just don’t . . . ah, you know, you never
                    have told me what the . . . the . . . the
                    sharing ratio is.

     BROWN:         He doesn’t get any.        I get it all.    I want
                    half right away.33

     During the remainder of their conversation that day, Graham

made several other attempts to secure Brown’s acknowledgment that

Edwards would be receiving a share of the extortion proceeds.             In

my opinion, Brown’s subsequent inconsistent and ambiguous responses

failed to provide an adequate basis for reaching such a conclusion

as a matter of probable cause, as opposed to a mere suspicion.

Although        analyzing     the   recorded   conversations   to   determine



     32
          Def.’s Mot. Suppress Ex. 7, 5/8/96 Tr. at 3.
     33
          Id.

                                        -43-
Edwards’s probable role is ultimately unnecessary to a disposition

of Brown’s appeal, I conclude that the Cleveland affidavit omitted

the facts of Brown’s flat denial of the existence of an Edwards

portion and Graham’s other unsuccessful efforts with reckless

disregard for the truth and for the omissions’ tendency to mislead

the magistrate.       By burying this information and offering, in

corroboration of Graham’s story, an excerpt that was misleadingly

edited and taken out of context, the government tried to make the

probable cause determination appear uncomplicated.          The government

should have afforded Judge Walter the opportunity to interpret and

weigh Brown’s denial and his ambiguous statements within the

context of the entire conversation rather than misrepresenting a

single excerpt in order to compel the court to decide in its favor.

     For the foregoing reasons, I conclude that Brown satisfied the

first prong of the Franks test by making a substantial preliminary

showing that the government intentionally or recklessly omitted

facts from the warrant affidavit, causing the information actually

reported to be misleading.

     Turning     to   the   second   prong   of   Franks,   Brown   is   not

constitutionally entitled to a hearing unless he shows that the

omissions are material.34      “Identifying intentional omissions and

misstatements is not enough . . . .”35            Our inquiry, then, is


     34
          United States v. Meling, 47 F.3d 1546, 1554 (9th Cir. 1995).
     35
          Id.

                                     -44-
whether the reconstructed affidavit establishes probable cause to

believe that Brown had committed or was committing a crime.36            We

reconstruct the Cleveland affidavit by supplying the omissions and

setting      aside   all   of   Graham’s     allegations   that   are   not

independently corroborated.37          Because there remains sufficient

content in the corrected affidavit to support a finding of probable

cause, the district court’s judgment must be affirmed.

     The Hobbs Act makes it a crime for anyone to obstruct, or

attempt to obstruct, commerce by extortion.38 “The term ‘extortion’

means the obtaining of [(or attempting to obtain)] property from

another, with his consent, induced by wrongful use of actual or

threatened force, violence, or fear . . . .”39              “Extortion by

wrongful use of fear includes fear of economic harm.”40                 The

excerpts      from   and   summaries    of   the   consensually   recorded



     36
      United States v. Bankston, 182 F.3d 296, 305–06 (5th Cir.
1999), rev’d in part on other grounds, Cleveland v. United States,
531 U.S. 12 (2000). See also United States v. Stanert, 762 F.2d
775, 782 (9th Cir. 1985) (“Standing alone, [a defendant’s]
substantial preliminary showing that the affidavit contained
reckless or deliberate falsities and omissions is insufficient to
warrant a Franks hearing. A defendant challenging an affidavit
must also show that the affidavit purged of those falsities and
supplemented by the omissions would not be sufficient to support a
finding of probable cause.”).
     37
          See Bankston, 182 F.3d at 305; Stanert, 762 F.2d at 782.
     38
          See 18 U.S.C. § 1951(a).
     39
          Id. § 1951(b)(2).
     40
          United States v. Tomblin, 46 F.3d 1369, 1384 (5th Cir. 1995).

                                     -45-
conversations that would appear in the corrected affidavit provide

independent corroboration for the following aspects of Graham’s

story: (1) Cecil Brown was attempting to obtain property (money)

from Graham and his associates with their consent;41 (2) Brown

threatened Graham and his associates with economic loss; and (3)

Graham’s group took the threats seriously, and it was reasonable

for them to do so, because of Brown’s close relationship with Edwin

Edwards.      For example, in a June 7, 1996 conversation, which is

recounted in the affidavit, Brown warned Graham that he should be

receiving a call from the Secretary of the Louisiana Department of

Corrections.      I agree with Judge Jones that “the import of this

threat is clear: The Louisiana Department of Corrections could

delay the Jena prison project; and if Graham and his partners

wanted their sale to proceed as planned, they should consider

increasing the money paid directly to Brown.”42       Moreover, the

reconstructed affidavit, taken as a whole, would supply reasonable

grounds for believing that Graham and his group feared that Brown

would make good on his threats to delay the project if he did not



     41
      Graham was a Texas citizen representing a Texas corporation,
Viewpoint Development Corporation, that had an interest in a
private prison project in Louisiana; thus, the “effect on
interstate commerce” element of the Hobbs Act was undoubtedly
satisfied. See United States v. Villafranca, 260 F.3d 374, 377
(5th Cir. 2001) (stating that “the Hobbs Act’s required effect on
interstate commerce is identical with the requirements of federal
jurisdiction under the Commerce Clause”).
     42
          Op. at 21–22.

                                 -46-
receive a satisfactory amount of money.                    Put differently, the

content remaining in the affidavit would establish probable cause

to believe that Brown had committed, was committing, or was about

to commit a Hobbs Act violation.               Because a valid wiretap order

could issue on the basis of the reconstructed affidavit, “no

hearing is required” under Franks.43

     In conclusion, Brown’s offer of proof convinces me that the

government knew Patrick Graham was untrustworthy at the time it

applied     for    the   wiretap   order.    It    is    also   evident   that   the

government        carefully   crafted      its     application,      omitting    its

assessment of Graham’s credibility as well as key facts concerning

his misdeeds, in an effort to prevent Judge Walter from reaching a

similar      view     on   the     issue    of     Graham’s        trustworthiness.

Furthermore,        through   intentional         or    reckless    omission,    the

Cleveland affidavit misrepresented the corroborative strength of at

least one excerpt from the recorded conversations.                    Such conduct

falls short of the ethical standards that the government should

observe when it seeks authorization to intrude so profoundly on the

privacy of its citizens.           But these findings are of no benefit to

Brown under the Franks standard because he failed to show that the

reconstructed affidavit is not sufficient to support a finding of

probable     cause.        Perhaps    identifying         false    statements    and

deliberate or reckless omissions by an affiant that tend to mislead


     43
          Franks v. Delaware, 438 U.S. 154, 172 (1978).

                                        -47-
an issuing judge should be enough to entitle a criminal defendant

to an evidentiary hearing on a motion to suppress, but the Supreme

Court has determined otherwise.   Under the rigid test established

in Franks, the district court properly denied Brown’s request.




                              -48-